Exhibit 10.1
FOURTH AMENDMENT TO CREDIT AGREEMENT
This Fourth Amendment to Credit Agreement (the “Amendment”), dated as of June 1,
2010, is among UNITED STATES LIME & MINERALS, INC., a Texas corporation (the
“Borrower”), the financial institutions and other lenders listed on the
signature pages hereof (such financial institutions and lenders, together with
their respective successors and assigns, are referred to hereinafter each
individually as a “Lender” and collectively as “Lenders”), and WELLS FARGO BANK,
N.A., as administrative agent for the Lenders (the “Administrative Agent”).
RECITALS:
A. The Borrower, certain of the Lenders and the Administrative Agent entered
into that certain Credit Agreement dated as of August 25, 2004, as amended by
First Amendment to Credit Agreement dated as of August 31, 2005, by Second
Amendment to Credit Agreement dated as of October 19, 2005, and by the Third
Amendment to Credit Agreement dated as of March 31, 2007 (said Credit Agreement
as amended, extended, renewed or restated from time to time, the “Agreement”).
B. The Borrower has requested certain amendments to the Agreement to, among
other things, (a) extend the Revolving Maturity Date and (b) modify certain
covenants.
C. The Lenders, the Administrative Agent and the Swing Line Lender hereby agree
to amend the Agreement on and subject to the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
Definitions
1.1 Definitions. Capitalized terms used in this Amendment, to the extent not
otherwise defined herein, shall have the same meanings as in the Agreement as
amended hereby, and all references to “Sections,” “clauses,” “Articles,”
“Exhibits,” and “Schedules” are references to the Agreement’s sections, clauses,
articles, exhibits and schedules.
ARTICLE II
Amendment
2.1 Amendments to Section 1.01. Section 1.01 is amended as follows:

 

FOURTH AMENDMENT TO CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------



 



(a) The following definitions are added to Section 1.01 in appropriate
alphabetical order:
“Fourth Amendment” means the Fourth Amendment to Credit Agreement dated as of
June 1, 2010.
“Fourth Amendment Closing Date” means June 1, 2010.
(b) The pricing grid found in the definition of “Applicable Rate” is amended and
restated in its entirety to read as follows:

                                              Revolving                        
  Commitment                           Fee and                          
Multiple     LIBOR for         Pricing         Advance Term     Loans and    
Base Rate   Level     Cash Flow Leverage Ratio   Commitment Fee     Letters of
Credit     for Loans   I  
Less than 1.50 to 1.00
    0.250 %     1.750 %     0.000 % II  
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
    0.250 %     2.000 %     0.250 % III  
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
    0.300 %     2.250 %     0.500 % IV  
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
    0.300 %     2.500 %     0.750 % V  
Greater than or equal to 3.00 to 1.00
    0.400 %     2.750 %     1.000 %

(c) Clause (b) of the definition of “Cash Flow Leverage Ratio” is amended and
restated in its entirety to read as follows:

  (b)  
Consolidated EBITDA plus, in a manner as mutually agreed-to in writing by the
Borrower and the Administrative Agent, pro-forma EBITDA from any acquired
businesses for the period of four consecutive Fiscal Quarters ending on such
date.

(d) The definition of “Excess Cash Flow” is amended by deleting therefrom the
number “5,000,000” and inserting in lieu thereof the number “7,500,000”.
(e) Clause (b) of the definition of “Fixed Charge Coverage Ratio” is amended and
restated in its entirety to read as follows:

  (b)  
the sum of (i) Consolidated Interest Charges for the period of four Fiscal
Quarters ended on such date of determination, (ii) scheduled principal payments
on Consolidated Senior Funded Indebtedness (including Attributable Indebtedness
but excluding principal payments due and payable on the Revolving Maturity Date
or the Term Maturity Date), and (iii) any dividends during the period of four
Fiscal Quarters following such date of determination.

 

FOURTH AMENDMENT TO CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------



 



(f) The definition of “Permitted Acquisitions” is amended and restated in its
entirety to read as follows:
“Permitted Acquisition” means the acquisition of all of the Equity Interests or
(in one transaction or a series of transactions) the assets of another Person
that constitute a business unit, provided (i) there is at least $5,000,000
available under the Revolving Credit Commitment after giving effect to such
Investment, (ii) immediately before and after giving effect to such proposed
acquisition, no Default or Event of Default exists or would exist after giving
effect to such Investment, (iii) if such acquisition results in a Domestic
Subsidiary, (A) such Subsidiary shall execute a Guaranty, a Security Agreement,
and if applicable, Mortgages, together with any related collateral documents
reasonably required by the Administrative Agent, (B) 100% of such Subsidiary’s
Equity Interests shall be pledged to secure the Obligations and (C) the
Administrative Agent, on behalf of the Lenders, shall have received such board
resolutions, officer’s certificates, opinions of counsel and Organization
Documents with respect to such Subsidiary as the Administrative Agent shall
reasonably request in connection with the actions described in clauses (A) and
(B) above, and (iv) if such acquisition results in a Foreign Subsidiary, (A) 65%
of such Subsidiary’s Equity Interests shall be pledged to secure the Obligations
and (B) the Administrative Agent, on behalf of the Lenders, shall have received
such board resolutions, officer’s certificates, opinions of counsel and
Organization Documents with respect to such Subsidiary as the Administrative
Agent shall reasonably request in connection with the actions described in
clause (A) above.
(g) The definition of “Revolving Maturity Date” is amended by deleting therefrom
the date “April 2, 2012” and inserting in lieu thereof the date “June 1, 2015”.
2.2 Amendment to Section 7.07. Clauses (c) and (d) of Section 7.07 are amended
and restated in their entirety to read as follows:

  (c)  
the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock or warrants or options to acquire any such shares so
long as pro forma leverage is less than 3.00 to 1.00 and no Default or Event of
Default exists or would exist after giving effect to such stock repurchase; and

  (d)  
the Borrower may declare or pay any dividends or make any other payment or
distribution on account of its capital stock during any Fiscal Year so long as
there is pro forma compliance with the Fixed Charge Coverage Ratio and no
Default or Event of Default exists or would exist after giving effect to such
dividends, payment or distribution.

2.3 Amendment to Section 7.11. Section 7.11 is deleted in its entirety and is
replaced by the following provision: “Section 7.11 [Reserved]”.
2.4 Amendment to Section 7.14. Clause (b) of Section 7.14 is amended by deleting
the existing table therefrom and substituting therefor the following table:

 

FOURTH AMENDMENT TO CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------



 



              Maximum Cash Flow   Fiscal Quarters Ending   Leverage Ratio  
Fourth Amendment Closing Date and each Fiscal Quarter and thereafter
    3.25 to 1.00  

ARTICLE III
Conditions Precedent
3.1 Conditions. The effectiveness of this Amendment is subject to satisfaction
of the following conditions precedent:
(a) The Administrative Agent shall have received executed counterparts of this
Amendment from each party hereto.
(b) The representations and warranties contained herein and in all other Loan
Documents, as amended hereby, other than those that relate to a specific date
and were true and correct on such date, shall be true and correct as of the date
hereof as if made on the date hereof.
(c) No Default or Event of Default shall have occurred and be continuing.
(d) The Administrative Agent shall have received executed counterparts of a Deed
of Trust from U.S. Lime O & G Partners, LP and each other party thereto, as
applicable.
(e) The Administrative Agent shall have received executed counterparts of a
Guaranty Supplement and a Security Agreement Supplement from each Subsidiary of
the Borrower that has not previously executed and delivered the same, together
with a certified copy from each such Subsidiary of resolutions authorizing the
execution and delivery such supplements.
(f) The Administrative Agent shall have received a certified resolution of the
Board of Directors of the Borrower authorizing the execution, delivery and
performance of this Amendment.
(g) The Administrative Agent shall have received a certified resolution of the
General Partner of U.S. Lime O & G Partners, LP authorizing the execution,
delivery and performance of the documents required by this Amendment.
(h) The Administrative Agent shall have received the fees provided for in the
Fee Letter.
(i) The Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
opinions, certificates and instruments as the Administrative Agent shall
reasonably require.

 

FOURTH AMENDMENT TO CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------



 



ARTICLE IV
Ratifications, Representations and Warranties
4.1 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Agreement and except as expressly modified and superseded by this Amendment, the
terms and provisions of the Agreement are ratified and confirmed and shall
continue in full force and effect. The Borrower, the Lenders and the
Administrative Agent agree that the Agreement as amended hereby shall continue
to be legal, valid, binding and enforceable in accordance with its terms.
4.2 Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders that (i) the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith have been authorized by all requisite
corporate action on the part of the Borrower and will not violate the articles
of incorporation or bylaws of the Borrower, (ii) the representations and
warranties contained in the Agreement, as amended hereby, and any other Loan
Document are true and correct on and as of the date hereof as though made on and
as of the date hereof (excluding, however, representations and warranties that
relate to a specific date and were true and correct on such date), (iii) no
Default or Event of Default has occurred and is continuing, and (iv) the
Borrower is in full compliance with all covenants and agreements contained in
the Agreement as amended hereby.
ARTICLE V
Miscellaneous
5.1 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document including any Loan
Document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment and the other Loan Documents, and no
investigation by the Agent or the Lenders or any closing shall affect the
representations and warranties or the right of the Agent and the Lenders to rely
upon them.
5.2 Reference to Agreement. Each of the Loan Documents, including the Agreement
and any and all other agreements, documents, or instruments now or hereafter
executed and delivered pursuant to the terms hereof or pursuant to the terms of
the Agreement as amended hereby, are hereby amended so that any reference in
such Loan Documents to the Agreement shall mean a reference to the Agreement as
amended hereby.
5.3 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
5.4 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of each Lender, the Administrative Agent and the Borrower and their
respective successors and assigns, except the Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender.

 

FOURTH AMENDMENT TO CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------



 




5.5 Effect of Waiver. No consent or waiver, express or implied, by the
Administrative Agent or any Bank to or for any breach of or deviation from any
covenant, condition or duty by the Borrower shall be deemed a consent or waiver
to or of any other breach of the same or any other covenant, condition or duty.
5.6 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
5.7 Costs, Expenses and Taxes. The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder (including the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto).
5.8 Guarantor’s Acknowledgment. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty are not released, diminished, waived,
modified, impaired or affected in any manner by this Amendment or any of the
provisions contemplated herein, (c) ratifies and confirms its obligations under
its Guaranty, and (d) acknowledges and agrees that it has no claims or offsets
against, or defenses or counterclaims to, its Guaranty.
5.9 Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.
For purposes of this Amendment, a counterpart hereof (or signature page thereto)
signed and transmitted by any Person party hereto to the Administrative Agent
(or its counsel) by facsimile machine, telecopier or electronic mail is to be
treated as an original. The signature of such Person thereon, for purposes
hereof, is to be considered as an original signature, and the counterpart (or
signature page thereto) so transmitted is to be considered to have the same
binding effect as an original signature on an original document.
5.10 Governing Law; Binding Effect. This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, provided that
each party shall retain all rights arising under federal law, and shall be
binding upon the parties hereto and their respective successors and assigns.

 

FOURTH AMENDMENT TO CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------



 



5.11 ENTIRE AGREEMENT. THIS AMENDMENT AND ALL OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.
[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

 

FOURTH AMENDMENT TO CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            BORROWER:

UNITED STATES LIME & MINERALS, INC.
      By:           M. Michael Owens        Vice President and Chief Financial
Officer        WELLS FARGO BANK, N.A., as Administrative
Agent and a Lender
      By:           Thomas P. Floyd        Vice President     

 

FOURTH AMENDMENT TO CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED TO:

            ARKANSAS LIME COMPANY
      By:           M. Michael Owens        Vice President and Chief Financial
Officer        COLORADO LIME COMPANY
      By:           M. Michael Owens        Vice President and Chief Financial
Officer        TEXAS LIME COMPANY
      By:           M. Michael Owens        Vice President and Chief Financial
Officer        U.S. LIME COMPANY (formerly named
U.S. LIME COMPANY — HOUSTON)
      By:           M. Michael Owens        Vice President and Chief Financial
Officer     

 

FOURTH AMENDMENT TO CREDIT AGREEMENT – Signature Page